ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
ECC International, LLC                       )      ASBCA No. 60283
                                             )
Under Contract No. W912DQ-l l-C-4009         )

APPEARANCES FOR THE APPELLANT:                      R. Dale Holmes, Esq.
                                                    Michael A. Richard, Esq.
                                                     Cohen Seglias Pallas Greenhall & Furman PC
                                                     Philadelphia, PA

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr.
                                                     Engineer Chief Trial Attorney
                                                    Daniel B. McConnell, Esq.
                                                    Matthew S. Tilghman, Esq.
                                                    Michael E. Taccino, Jr., Esq.
                                                     Engineer Trial Attorneys
                                                     U.S. Army Engineer District, Middle East
                                                     Winchester, VA

                          ORDER OF PARTIAL DISMISSAL

       The parties have settled all claims in this dispute except Count VII, Defense Base Act
Insurance Premium Claim. Therefore, Counts I-VI and VIII-IX of appellant's complaint in
the above-captioned appeal are dismissed with prejudice.

       Dated: 16 March 2017




                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Partial Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 60283, Appeal ofECC
International, LLC, rendered in conformance with the Board's Charter.

       Dated:



                                                    JEFFREY D. GARDIN
                                                    Recorder, Armed Services
                                                    Board of Contract Appeals




                                               2